Laweence, Judge:
The appeals for reappraisement, enumerated in the schedule attached to and made a part of this decision, present the question of the proper value for dutiable purposes of certain household enamelware.
The parties hereto have entered into a stipulation of fact, wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise and issues in the above named appeals for reappraisement are the same in all material respects as those in Indussa Corp. v. United States, 47 C.C.P.A. (Customs) — C.A.D. 736 and that the record in C.A.D. 736 be incorporated with the record in these cases.
IT IS EURTHER STIPULATED AND AGREED that said merchandise is on the final list of products published as T.D. 54521 and is subject to valuation under the alternative value provisions of section 402a.
IT IS EURTHER STIPULATED AND AGREED that the market values or the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States were the appraised per se unit prices for each article less 40% discount, plus 10 per centum Belgian home sales tax and packing charges, and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that said appeals be submitted on this stipulation.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the merchandise in issue and that said value is the appraised per se unit prices for each article, less 40 per centum discount, plus 10 per centum Belgian home sales tax and packing charges. As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.